Citation Nr: 0833781	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected heart condition, claimed as rheumatic heart 
disease with aortic valvulitis with history of rheumatic 
fever, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in May 2008, at the Des Moines RO, before 
the undersigned.  A transcript of the testimony is in the 
claims file.


FINDINGS OF FACT

1.  The veteran's heart condition has not resulted in more 
than one episode of acute congestive heart failure in the 
past year; a workload of greater than 3 but less than 5 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

2.  The veteran's PTSD is manifested by anxiety, sleep 
disturbance, nightmares, a lack of motivation and daytime 
recollections of Vietnam, which results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; there was no evidence of flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands; impaired 
judgment or abstract thinking; or, difficulty in establishing 
and maintaining effective social relationships.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for a heart condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7000 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in November 2005 and March 
2006.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in an August 2007 SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The November 2005 letter notified the veteran that he must 
submit medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The 
March 2006 notice letter informed him that he may submit 
evidence showing that his service-connected PTSD and heart 
condition had increased in severity, that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected PTSD and heart condition.

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his May 2008 hearing, the 
veteran testified about the circumstances surrounding his 
recent retirement, and at his February 2007 DRO hearing, the 
veteran testified extensively about his typical daily 
activities.  The veteran also described his employment 
situation and daily activities to the April 2007 and December 
2005 VA examiners.  Thus, as the Board finds the veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with several 
opportunities to undergo the necessary tests and evaluations 
required to establish a higher disability ratings at VA 
examinations in December 2005, April 2007 and June 2007 and 
the veteran did so.  Given the nature of the veteran's claims 
and the fact that the RO scheduled him for examinations in 
connection with his claims that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of a psychological 
examination for his PTSD claim and METs testing for his heart 
condition claim.  Indeed, the Board's attention is drawn to 
the fact that the veteran's cardiovascular examinations 
included questionnaires pertaining to METs assessments.  The 
veteran's testimony also shows that he had knowledge of the 
essentially criteria for evaluating his PTSD and heart 
condition.  Therefore, the Board finds that any error in 
failure to provide notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why higher ratings 
were not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in December 2005, April 2007 and 
June 2007 in connection with his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.



LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

I.  Heart Condition 

In this case, the veteran's heart condition is currently 
assigned a 30 percent rating under Diagnostic Code 7000, 
which pertains to valvular heart disease including rheumatic 
heart disease.  Pursuant to Diagnostic Code 7000, when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is warranted.  An evaluation of 60 percent is 
warranted if there is more than one episode of acute 
congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2007).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2007).

On a review of the evidence of record, the Board finds that 
an evaluation in excess of 30 percent for the veteran's 
service-connected heart condition is not warranted.  The 
medical evidence of record does not reflect that the veteran 
has experienced any episodes of acute congestive heart 
failure in the past year.  In fact, the June 2007 VA examiner 
noted that the veteran's chief complaints regarding his heart 
condition were that he has palpitations with increased levels 
of anxiety.  Similarly, at the December 2005 VA examination, 
the examiner noted that the veteran's chief complaints 
related to having palpitation which the veteran felt was 
related to stress and anxiety.  At the June 2007 examination, 
the veteran denied having chest pains, although he noted that 
the veteran did experience shortness of breath with increased 
anxiety.  

In addition, the medical evidence of record does not reflect 
a workload of greater than 3 but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  
As part of the June 2007 VA examination, the veteran 
completed a METs assessment form.  He identified multiple 
moderate and heavy activities that he was able accomplish, to 
include carrying objects weighing more that 30 pounds, 
moderate stair climbing, sawing wood, and using a rowing 
machine.  Based on the veteran's stated functional activity, 
the examiner estimated a workload of 7.5 METs.  At the 
December 2005 VA examination, the veteran also completed a 
METs assessment form, resulting in a workload of 7 METs.  

Furthermore, there was no evidence of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
An EKG was performed at the December 2005 examination.  The 
EKG revealed that the veteran's left ventricle was mildly 
dilated, but there was normal left ventricle wall thickness.  
Ejection fraction was 50 to 55 percent.  An October 2005 EKG 
was described as essentially normal with the exception of 
sinus bradycardia.  Similarly, a July 2006 EKG was reported 
as showing normal sinus rhythm.

Therefore, a higher disability rating is not warranted under 
Diagnostic Code 7000.  The preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's service-connected heart condition.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for the veteran's service-connected heart condition.

II. PTSD 

In this case, the veteran's PTSD is currently assigned a 30 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this formula, a 30 percent 
rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation also requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In this case, there is no evidence showing that the symptoms 
of the veteran's service connected PTSD more closely 
approximate the criteria for the next higher rating, of 50 
percent.  The veteran's service-connected psychiatric 
disability has not resulted in occupational and social 
impairment with reduced reliability and productivity.  The 
veteran's PTSD symptoms include anxiety, sleep impairment, 
nightmares, lack of motivation, daytime recollections of 
Vietnam and mild memory loss.  The veteran has some 
difficulty maintaining social relationships and was observed 
by the examiners as being someone who processes emotions 
internally and therefore may be vulnerable to a buildup of 
psychological tension.  However, there is no evidence that 
the veteran's PTSD results in flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; and, difficulty in establishing and maintaining 
effective social relationships..  In this regard, the Board 
notes that the veteran testified at his personal hearing that 
his panic attacks occuured less than once a week, that he 
enjoyed numerous, favorable social relationships, and that he 
was capable of understanding complex commands (reading VCR 
directions).

Further, the April 2007 VA examiner reported that the veteran 
was divorced, but that his relationship with his ex-wife was 
cordial, and that he currently had a girlfriend.  The veteran 
also stated that he generally gets along well with others, 
that he has good relationships with his 3 children, and that 
he keeps in touch with several long-time friends.  The 
veteran's speech was logical and related, with no indication 
of hallucinations, delusions or formal thought disorder.  
There were no signs of obsessions or compulsions and he did 
not manifest homicidal or suicidal ideation.  A GAF score of 
55 was assigned.  

Nearly identical findings were made at the veteran's December 
2005 VA examination.  In fact, at the April 2007 examination, 
the examiner noted that the effects of the veteran's PTSD 
seemed to be approximately the same as when he was seen at 
the December 2005 examination.  The December 2005 examiner 
concluded that the veteran was competent to manage all of his 
own basic activities of daily living.  A GAF score of 58 was 
assigned.

Industrially, the record reflects that the veteran was last 
employed as a school bus driver, but he retired in May 2004 
due to problems with chest pain and dizziness, causing him to 
have increased worry about possibly crashing the school bus 
due to a heart attack or a similar event.  As of the December 
2005 VA examination, the veteran was working part-time at a 
group home as a resident assistant.  However, by the time of 
the April 2007 VA examination, the veteran reported that he 
was no longer working this job, stating that he felt he had 
lost some of his patience for working with disabled kids and 
that his energy level had decreased. 

Additionally, although the veteran has some difficulty with 
social relationships, he currently has a girlfriend and 
regularly attends church.  Similarly, the veteran indicated 
that he retired from his job as a school bus driver due to 
physical rather than psychological disabilities.  Thus, the 
veteran has not been shown to have difficulty in establishing 
and maintaining effective relationships.  Furthermore, the 
veteran's GAF scores at the December 2005 and April 2007 VA 
examinations are indicative of moderate impairment, or a 30 
percent rating.  Thus, neither the symptoms exhibited nor the 
GAF scores assigned, varying from 55 to 58, are consistent 
with a higher disability rating. 

The criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected PTSD have therefore not 
been met.  The preponderance of the evidence is against an 
evaluation in excess of 30 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for the veteran's service-connected PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected heart 
condition or PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  As such, the 
medical evidence of record does not show that his service-
connected heart condition or PTSD, in and of itself, has 
interfered with employment beyond the regular schedular 
criteria nor that his service-connected heart condition or 
PTSD has rendered him unemployable.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
heart condition or PTSD under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).





ORDER

Entitlement to an increased disability rating for service-
connected heart condition, currently rated as 30 percent 
disabling, is denied.

Entitlement to an increased disability rating for service-
connected PTSD, currently rated as 30 percent disabling, is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


